Title: To James Madison from James McGreggar, 13 August 1807
From: McGreggar, James
To: Madison, James



Sir,
St. Thomas 13th. August 1807

I had the Honor of addressing you on the 21st. ulto informing you of my arrival here, a Triplicate of which is enclosed I have several times visited the Officers of this Government with a view of cultivating a good understanding with them.  I find that a Consul cannot be acknowledged here untill he is first acknowledged in Denmark, which might be easily accomplished by informing his Danish Majestys Charge D’Affaires of the appointment and requesting him to notify his Government of the same.
The Commerce of the United States is materially affected by the very enormous Charges of Protests and Surveys, which are not permitted to be executed by me.  A Protest will cost from Thirty two to Sixty four Dollars.  The Notarys fees  not authorised to administer an oath.  It will cost nearly the same sum if sworn to before the Judge, he being the only person authorised to administer an oath.  To call a Survey & extend a Protest regularly with the necessary documents, will amount nearly to the value of a small Vessel.
The situation I am at present placed in, is extremely disagreeable, not having it in my power to make a remonstrance to this Government if necessary, as I am not considered as a Public Character.
A circumstance took place yesterday which much excited my sensibility, an American Seaman, who had been impressed in the British service on board the Brig Geolan, Lieutenant Clement Commander, being on shore with the Boat of said Brig, came to my Office, produced his protection (of which the enclosed is a true Copy) and claimed my interference in getting him released from British Slavery, I immediately waited on Commandant Von Scholten with the protection, and informed him of the Circumstance, assuring him that the said Seaman was American, and regularly protected by the United States and requested him to be surrendered to me.  The Commandant informed me that he had already given the Commanders of British Men of War on this Station the assurance, that every deserter, of whatever Nation he might be (except Danes) should not only be given up when demanded, but that he had ordered the Police Officers to arrest & put them in Confinement till called for, and that as I had already acknowledged to him, that the Deserter was in my possession, he should  consider me responsible for the delivery of him on board his Vessel.  I returned much chagrined, took a Copy of his protection, and requested him to return to the Boat, assuring him that I would see his Commander, and make a demand of him, the Seaman went to the Wharf, where he left the Boat, but she was gone I went in search of the Officer, and on my return to my Office I found the said Seaman there in custody of a Police Officer; who took him out of my Office, and conducted him to the Fort.  Lieutenant Clement came on shore in the afternoon  I was the first who gave him information respecting said Seaman, and at the same time I made a demand of him as a Citizen of the United States, he made use of the expressions that Officers of the English Navy are accustomed to, that he knew him to be an Englishman, and that he had bought the protection since he came on shore, that he could purchase as many as he pleased for Two Dollars, &Ca, and that I might ask a higher price, for by God he would not deliver him up.
I then waited on the Commandant with Lieutenant Clement & there had the mortification of seeing an American Citizen delivered up to a British Officer as a Deserter
I assure you, that nothing but strict observance of my standing instructions, and your Circular of the 1st: July 1805, prevented me from expressing the Sentiments that flowed from my heart on the occasion
This day Captn: Tallman of the Schooner Governor McKean of Philadelphia, lately captured and carried to Tortola for adjudication, called and informed me that he had three of his Seamen impressed at Tortola Vizt Thomas Maccumber, John Galeway and Peter Lewis, who were all Citizens of the United States, and that they were on board his Britannic Majestys  Port.  I have the Honor to be very Respectfully Sir Your M. Obt. St.

James McGreggar

